Citation Nr: 0726321	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

A Board video conference hearing was scheduled to occur in 
November 2005.  However, the veteran was unable to attend, 
and a motion was not filed to request a new hearing date.

In June 2006, the Board remanded the issues on appeal herein 
to the RO for further development and procedural action.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability is not shown to be related to the 
veteran's active duty service.

2.  Heart disease is not shown to be related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  A low back disability is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  Heart disease is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2002, April 2003, March 2005, and 
June 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, he was 
apprised of disability ratings and effective dates in 
accordance with the holding the Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  The veteran 
has not been afforded VA medical examinations in connection 
with the claims decided below, as usually mandated by VCAA.  
As explained below, however, medical examinations are not 
required herein.  The record does not indicate that there is 
any outstanding and available medical evidence that has not 
been associated with the claims file, and it appears that the 
record is complete.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion 

Low back disability 

On separation from service in January 1967, the veteran's 
spine was found to be normal.  The service medical records 
reflect no treatment or complaints relevant to the low back.

A VA progress note dated in November 1997 reveals a history 
of a lipoma excision from the right low back.  The records 
reflect that the excision had taken place in recent times.  

A July 2001 X-ray study of the low back revealed a decrease 
in the disc height at L5 with inferior slippage of the 
superior endplate.  The rest of the vertebral bodies appeared 
normal in height and alignment.  The decrease in the disc 
height was consistent with a compression fracture, which, 
according to the radiologist, was possibly consistent with 
metastatic disease.  Another diagnosis pertinent to the low 
back entered in July 2001 was moderate L5 spinal stenosis.

A January 2005 VA progress note indicated chronic low back 
pain that was treated with over-the-counter analgesics.  

In February 2007, intermittent low back pain was noted.

The aforementioned evidence reveals a low back disability 
confirmed by radiologic findings.  The evidence, however, 
does not suggest a nexus between that disability and service.  
Without a demonstrable link between a present disability and 
service, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Thus, service connection for a low back disability 
must be denied.

The veteran might well believe that his low back disability 
is related to his long career in service.  The Board, 
however, cannot rely on the veteran's assertions in this 
regard because he is not shown to possess any sort of medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

In this case, the service medical records were silent as to 
complaints of, diagnosis of or treatment for a low back 
disability and there is no evidence of the presence of a low 
back disability for many years after the veteran's discharge.  
Because there is no demonstrated factual basis to relate the 
veteran's low back disability to service, a medical opinion 
regarding whether the veteran's low back disability is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is absolutely no 
evidence in its favor other than the veteran's own 
allegations which the Board has found to be without probative 
value.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Heart disease

In March 1962, the veteran complained of chest pain.  He did 
so again in January 1963.  No abnormalities of the heart were 
noted.  On retirement from service in January 1967, the heart 
was found to be normal.  

In February 2002, the veteran complained of chest pain.  The 
veteran's medical history included a cerebrovascular accident 
in 2001, hypertension, Parkinson's disease, and an irregular 
heart beat.

A March 2002 X-ray study of the chest indicated no acute 
cardiopulmonary disease.  An electrocardiogram conducted that 
month indicated a mildly dilated left ventricle, mild 
arterial enlargement, trace mitral regurgitation, and 
abnormal relaxation.  

In February 2005, diagnoses of chronic heart failure and 
coronary artery disease were noted.  

In May 2005, chronic dependent edema was noted.  In June 
2005, a VA physician observed lower extremity edema, but the 
veteran denied chest pain and dyspnea.  A July 2005 progress 
note reflected that an electrocardiogram revealed no evidence 
of significant cardiac decompression.  In July 2005, the 
veteran suffered an episode of hypotension that was due to 
excessive heat exposure.

A February 2007 VA progress note reflected sinus bradycardia 
on October 2006 electrocardiogram.  An addendum dated that 
month showed a history of arterial fibrillation but indicated 
that the last electrocardiogram showed normal sinus rhythm.  

Because no disability of the heart was diagnosed in service 
and because current complaints having to do with the heart 
manifested over three decades after service, service 
connection for heart disease must be denied.  In order for 
service connection for heart disease to be warranted, the 
evidence must reflect a direct nexus between it and service.  
38 C.F.R. § 3.303.  In this case it does not.  Indeed, no 
heart disease was noted in service, and it appears that all 
current heart problems have their origins in the many decades 
following service.  In such cases, service connection cannot 
be granted.  Id.  The only evidence which supports the 
veteran's claim is his own allegations.  As noted above, 
these allegations are without probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).

The Board observes that the veteran is not entitled to 
service connection for heart disease on a presumptive basis 
because no heart disease is shown to have manifested within a 
year of separation from service based on the competent 
evidence of record.  38 C.F.R. §§ 3.307, 3.309.

As indicated above, under VCAA, VA is generally required to 
seek a medical opinion to assist claimants in establishing 
claims for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

Because there is no demonstrated factual basis to relate 
heart disease to service, a medical opinion regarding whether 
heart disease is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a low back disability is not 
warranted.  The appeal is denied.

Service connection for heart disease is not warranted.  The 
appeal is denied.  


REMAND

The veteran was afforded a VA audiologic examination in July 
2005.  In rendering his opinion, the VA audiologist did not 
take into account that audiologic readings taken prior to 
October 31, 1967 must be altered to fit today's criteria.



On separation, in January 1967, the veteran's hearing was as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
25
LEFT
5
5
15
20
25

When converting the foregoing to the current formulation, the 
results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
30
LEFT
20
15
15
30
30

At the very least, therefore, on separation, the veteran 
suffered from right ear hearing loss.  See 38 C.F.R. § 3.385 
(2006).

Because the VA audiologist did not consider the accurate 
level of hearing loss on separation, the RO should order 
another VA audiologic examination to determine whether the 
veteran now suffers from hearing loss and, if so, for an 
opinion regarding the etiology of any hearing loss diagnosed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA audiologic examination 
to determine whether the veteran suffers 
from hearing loss and, if so, for an 
opinion regarding the etiology thereof.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed again.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


